Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 3, 7, 8, 9, 15, 16, 17, 20, 21, and 22 are objected to because of the following:  
Claim 1 recites “multiple source symbol sub-blocks having different priorities,” wherein the claim does not define a priority criteria. The Examiner is unclear to what priority the claim is referring to. The scope of the claim is rendered ambiguous and unclear to one of ordinary skill in the art. Appropriate correction is required. 
The same objections apply to claims 2, 3, 7, 8, 9, 15, 16, 17, 20, 21, and 22 mutatis mutandis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends from a currently cancelled claim (i.e. claim 6).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 15-24  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hwang (US 20160182188).

(transport and delivery of coded media data for multimedia services over digital broadcasting networks; [0004]), the method comprising:
determining one forward error correction (FEC) scheme for a broadcast service among multiple FEC schemes (FEC payload ID denotes an ID that identifies contents of an MMTP packet with respect to an MMT FEC scheme. The MMT FEC scheme denotes an FEC scheme which an MMT system supports; [0122].
FEC code unit 340 generates repair symbols by FEC encoding the source symbol blocks delivered from the MMT FEC unit 330 based on a preset FEC code algorithm. The FEC code algorithm used in the FEC code unit 340 may be implemented with various formats; [0188]);
configuring a signaling message to include an identifier indicating the determined FEC scheme; and transmitting the configured signaling message, wherein the multiple FEC schemes comprise an adaptive FEC scheme (MMTP unit 320 generates an FEC source packet by adding a source FEC payload ID to a source packet, and generates an FEC repair packet by adding a repair FEC payload ID, an MMTP payload header and an MMT packet header to a repair symbol using an input repair symbol and an FEC payload ID. The MMTP unit 320 delivers the generated FEC source packet and FEC repair packet to the IP unit 360 through the transport layer unit 350; [0195]), and
wherein the adaptive FEC scheme is applicable to a source flow divided into one source symbol block or multiple source symbol blocks (MMT FEC unit 330 generates a source symbol block from each packet block which is input according to a given source symbol block generation scheme based on the FEC configuration information input from the MMT application unit 310. Here, if information on source symbol block generation scheme according to an embodiment of the present disclosure is given as the FEC configuration information, and the information on source symbol block generation scheme is included in the FEC configuration information, the MMT FEC unit 330 generates a source symbol block according to the source symbol block generation scheme included in the FEC configuration information; [0192]), and 
the one source symbol block or each of the multiple source symbol blocks divided from the source flow comprises multiple source symbol sub-blocks having different priorities (an MMT FEC unit splits source packet sub -blocks including a predetermined number of source packets into M (M is an integer greater than 1) first source packet sub -blocks (1.about.Mth source packet blocks), generates first source symbol sub -blocks (1.about.Mth source symbol blocks) from each of the first source packet sub -blocks, and generates the first encoding symbol including first repair symbol blocks by performing the first FEC encoding operation on each of the first source symbol sub -blocks; [0219].
SS_ ID field includes a source symbol ID (SS_ ID), and the SS_ ID is a sequence number for source symbols within an FEC source packet. 
The SS_ ID is incremented per symbol element by a preset value, e.g., 1 from a preset value. This is also applied to a padding symbol element, and the SS_ ID is set to an SS_ ID of the first symbol element included in an FEC source packet. Difference between an SS_ ID for a current packet and an SS_ ID for the next packet is identical to the number of symbol elements included in the current packet. However, difference between an SS_ ID of the last FEC source packet among FEC source packets included in a current source packet block and an SS_ ID of the first FEC source packet among FEC source packets included in the next source packet block is a sum of the number of symbol elements included in the current FEC source packet block and the number of padding symbol elements if the symbol elements is included in a source symbol block of the current FEC source packet block. The SS_ ID starts from an arbitrary value which may be randomly generated incremented and the SS_ ID wraps around to an initial value, e.g., `0` after a preset maximum value which may be expressed with 4 bytes or a preset length of bytes more than 4 bytes; [0282-0283]).

Regarding claim 2, Hwang discloses inputting a source symbol block comprising the multiple source symbol sub-blocks having the different priorities (Fig. 7, Sources symbols #0 - #k-1; [0234-0236]); 
generating a repair symbol sub-block corresponding to each of the source symbol sub-blocks (Fig. 7, Repair symbols #0 - #P-1; [0234-0236]); and
transmitting the source symbol sub-blocks and the repair symbol sub-blocks to a receiver (process of generating a repair symbol block using a source symbol block in an MMT system supporting an FEC scheme with reference to FIG. 7; [0233]),
wherein priorities of source symbols included in one of the multiple source symbol sub-blocks are different from priorities of source symbols included in another (SS_ ID field includes a source symbol ID (SS_ ID), and the SS_ ID is a sequence number for source symbols within an FEC source packet. The SS_ ID is incremented per symbol element by a preset value, e.g., 1 from a preset value. This is also applied to a padding symbol element, and the SS_ ID is set to an SS_ ID of the first symbol element included in an FEC source packet. Difference between an SS_ ID for a current packet and an SS_ ID for the next packet is identical to the number of symbol elements included in the current packet. However, difference between an SS_ ID of the last FEC source packet among FEC source packets included in a current source packet block and an SS_ ID of the first FEC source packet among FEC source packets included in the next source packet block is a sum of the number of symbol elements included in the current FEC source packet block and the number of padding symbol elements if the symbol elements is included in a source symbol block of the current FEC source packet block. The SS_ ID starts from an arbitrary value which may be randomly generated incremented and the SS_ ID wraps around to an initial value, e.g., `0` after a preset maximum value which may be expressed with 4 bytes or a preset length of bytes more than 4 bytes; [0282-0283]).

Regarding claim 3, Hwang discloses rearranging multiple packets included in a packet block with one of the multiple source symbol sub-blocks on a priority basis (a time stamp is set as 0, 1, 2, 3, 4, 8, 9, 10, 11, 12 in an MMTP header included in each of 10 source packets. This means that an AL-FEC processor (not shown in FIG. 10) splits a source packet block including 10 source packets to 5 source packets, respectively, and reserves time stamps 5, 6, 7 for a repair packet after assuming that the an AL-FEC processor will generate 3 repair packets for the first source packet block. The AL-FEC processor determines how to construct a source packet block, or to generate how many repair packets based on FEC configuration related information which is input in MMT sending entity or predetermined, and may schedule each packet according to a sending order and sending time of each packet as described above; [0258]).

Regarding claim 4, Hwang discloses generating configuration information comprising length information (SSB_length) corresponding to each of the source symbol sub-blocks (Table 2 expresses a repair FEC payload ID. SSB_length; [0279]), 
identification information (RSB_ID) corresponding to each of the repair symbol sub-blocks (RS_ ID Field; [0305]), 
identification information (RSB_start) of a first repair symbol among the repair symbols included in each of the repair symbol sub-blocks (SS_Start Field; [0300]), and 
a number of repair symbols (RSBL) included in each of the repair symbol sub-blocks (RSB_length field denotes the number of parity symbols included in a parity block in which a parity symbol(s) included in an FEC parity packet is included; [0304]); and
transmitting the generated configuration information to the receiver (sending source FEC configuration information for an FEC source packet to a receiving apparatus; [0029]).

Regarding claim 5, Hwang discloses wherein the configuration information is transmitted to the receiver through a header of a repair packet transmitting the repair symbol sub-blocks or through the signaling message (MMTP unit 320 generates an FEC source packet by adding a source FEC payload ID to a source packet, and generates an FEC repair packet by adding a repair FEC payload ID, an MMTP payload header and an MMT packet header to a repair symbol using an input repair symbol and an FEC payload ID. The MMTP unit 320 delivers the generated FEC source packet and FEC repair packet to the IP unit 360 through the transport layer unit 350; [0195]).

Regarding claim 7, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 8, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 9, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 5.


Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 21, the claim is interpreted and rejected for the reasons cited in claim 8.
Regarding claim 22, the claim is interpreted and rejected for the reasons cited in claim 9.
Regarding claim 23, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 20160241356), “METHOD FOR TRANSMITTING AND RECEIVING PACKETS IN COMMUNICATION SYSTEM USING ERROR CORRECTION CODE.”
HWANG et al. (US 20140317476), “APPARATUS AND METHOD FOR TRANSMITTING AND RECEIVING FORWARD ERROR CORRECTION PACKET.”
HWANG (US 20160277146), “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING PACKET IN COMMUNICATION SYSTEM.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413